Citation Nr: 0033898	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-21 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
coronary artery disease, status postoperative coronary artery 
bypass graft, currently evaluated as 60 percent disabling.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1955 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the RO.



REMAND

The veteran contends that his heart condition is more 
disabling than as currently evaluated.  

The veteran was initially afforded a VA examination in 
response to his current claim in May 1999.  The veteran 
underwent a thallium treadmill stress test in conjunction 
with this examination in June 1999.  

Subsequent to the above, an informal hearing was held with 
the veteran and his representative in February 2000.  At that 
time, the veteran indicated that his condition was worsening 
due to the failure of a stent.  He noted that he had had to 
take a less strenuous position at the post office where he 
worked because of increased chest pain and lack of energy.  

As a result, in March 2000, the veteran was afforded a second 
VA examination.  No additional diagnostic testing was 
performed, however, in order to provide a clear assessment of 
the current severity of the veteran's heart disability.  

As such, the Board finds that a contemporaneous examination 
of the veteran to determine the current severity of his heart 
disability, to include appropriate diagnostic testing, as 
well as association with the claims file of any records of 
treatment or evaluation for such condition, would materially 
assist in the adjudication of the veteran's claim.  The Board 
emphasizes that, in light of the apparent severity of the 
veteran's disability, time is of the essence; therefore, the 
examination should be scheduled as soon as possible.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Finally, the Board notes that, in his substantive appeal 
dated in October 1999, the veteran requested a hearing before 
a Veterans Law Judge at the RO; however, in separate 
correspondence also dated in October 1999, he requested that 
he be afforded a hearing before a local hearing officer.  The 
evidence of record indicates that an informal hearing was 
held at the Regional Office in February 2000.  

In light of the above, the RO should attempt to clarify 
whether the veteran still wishes to have a personal hearing 
before a local hearing officer and/or a Veterans Law Judge 
sitting at the RO.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected heart disability 
since May 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination as soon as possible 
in order to determine the current 
severity of the veteran's service-
connected heart disability.  All 
indicated tests, including, but not 
limited to, a thallium treadmill stress 
test, must be conducted.  The claims file 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should be directed to provide 
treatment if the examination so 
indicates.  A complete rationale for any 
opinion expressed must be provided.  

3.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify whether he wishes to have a 
hearing before a local hearing officer 
and/or a Veterans Law Judge sitting at 
the RO and, if appropriate, a hearing 
should be scheduled.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



